DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 7, 10-11, 16-17, and 20 are amended. Claim 3 is canceled. Claim 21 is added. Claims 1-2 and 4-21 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waechter-Stehle et al, US 2020/0060660.
 	Regarding claim 1, Waechter-Stehle discloses a method for an ultrasound system (Abstract; fig. 1; para 0041; an ultrasound system), comprising: 
 	determining a plurality of image quality parameters of an ultrasound image acquired with the ultrasound system, each image quality parameter determined based on output from a separate image quality model (para 0058-0059 and 0084; the anatomical model is based on various machine learning algorithms, such as algorithms combining machine training with a biomechanical model of the anatomy. based on the ROI identification and the use case-identified parameters the image processor may analyze the obtained ultrasound data for image quality parameters such as axial noise, lateral speckle, axial intensity etc.); and 
 	outputting feedback to a user of the ultrasound system based on the plurality of image quality parameters (para 0084; the quality parameters is displayed to the user),  including displaying a summary of the output from one or more of the image quality models on a display device (figs. 6a-6c and 8; para 0084-0085).
 	Regarding claim 4, the method of claim 1, Waechter-Stehle further discloses wherein outputting feedback to the user comprises displaying, on a display device, image acquisition guidance that is based on one or more of the plurality of image quality parameters (para 0014, 0067-0068, and 0084).
 	Regarding claim 5, the method of claim 4, Waechter-Stehle further discloses wherein displaying, on the display device, image acquisition guidance that is based on one or more of the plurality of image quality parameters comprises entering output from one or more of the image quality models into a rule-based guidance module configured to generate the image acquisition guidance based on the output from one or more of the image quality models (para 0014, 0067-0068, and 0084).
 	Regarding claim 6, the method of claim 1, Waechter-Stehle further discloses comprising archiving the ultrasound image and/or triggering a subsequent image-based task based on the plurality of image quality parameters (para 0084 and 0092).
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Waechter-Stehle et al, US 2020/0060660 in view of Silberman et al., US 2019/0282208.
 	Regarding claim 2, the method of claim 1, Waechter-Stehle discloses wherein displaying the summary (figs. 6a-6c and 8; para 0084-0085).
 	 Waechter-Stehle discloses claim 2 as enumerated above, but Waechter-Stehle  does not explicitly disclose displaying an overall image quality metric that includes a summation or average of a plurality of quantifiable image metrics each representing a respective image quality parameter of the plurality of image quality parameters as claimed.
 	However, Silberman discloses the graphical quality indicator may indicate a quality metric determined for the ultrasound image. To determine the quality metric, the processing device may be configured to input the ultrasound image to a classification model trained to determine the quality metric for the ultrasound image. The quality metric may range from 0 to 1. The classification model may classify ultrasound images having a quality metric below a certain threshold as being in a low-quality class (e.g., 
 	Therefore, taking the combined disclosures of Waechter-Stehle and Silberman as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graphical quality indicator may indicate a quality metric determined for the ultrasound image. To determine the quality metric, the processing device may be configured to input the ultrasound image to a classification model trained to determine the quality metric for the ultrasound image. The quality metric may range from 0 to 1. The classification model may classify ultrasound images having a quality metric below a certain threshold as being in a low-quality class (e.g., “Poor Image” and ultrasound images having a quality metric above a certain threshold as being in a high-quality class (e.g., “Good Image”) as taught by Silberman into the invention of Waechter-Stehle for the benefit indicating a quality metric determined for the ultrasound image (Silberman: para 0067).
 	Regarding claim 7, the method of claim 1, Waechter-Stehle further discloses wherein determining each image quality parameter based on output from a separate image quality model comprises determining a first image quality parameter based on output from a view-specific content model (figs. 6a-6c and 8; para 0084-0085; a use case or anatomical model (e.g., a view-specific content model) of a plurality of use cases outputs high frequency ROI) and determining a second image quality parameter based on output from a speckle model (para 0084; a use case or anatomical model (e.g., a speckle model) of a plurality of use cases outputs speckle).

 	However, Silberman discloses the classification model includes one or more convolutional neural networks and the explaining model includes one or more convolutional neural networks (para 0012, 0046, and 0049).
 	Therefore, taking the combined disclosures of Waechter-Stehle and Silberman as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the classification model includes one or more convolutional neural networks and the explaining model includes one or more convolutional neural networks as taught by Silberman into the invention of Waechter-Stehle for the benefit of collecting and displaying of ultrasound images (Silberman: para 0003).
 	Regarding claim 8, the method of claim 7, Waechter-Stehle in the combination further disclose wherein the output from the view-specific content model comprises an identification of one or more anatomical features in the ultrasound image and/or an identification of a scan plane of the ultrasound image, and wherein the image quality parameter determined from the output of the view-specific content model includes an indication of whether a target anatomical feature is visible in the ultrasound image (para 0084-0086).
 	Regarding claim 9, the method of claim 7, Waechter-Stehle in the combination further disclose wherein the output from the speckle model comprises speckle size and/or speckle smoothness of one or more regions of the ultrasound image, and 
 	Regarding claim 10, the method of claim 7, Waechter-Stehle in the combination further disclose wherein determining each image quality parameter based on output from a separate image quality model further comprises determining a third image quality parameter based on output from a contrast model (para 0004, 0084 and 0086; a use case or anatomical model (e.g., contrast model) of a plurality of use cases outputs contrast/intensity) and determining a fourth image quality parameter based on output from an image artifact model (para 0074 and 0084-0085; a use case or anatomical model (e.g., an image artifact model) of a plurality of use cases outputs noise).
 	Waechter-Stehle discloses claim 10 as enumerated above, but Waechter-Stehle does not explicitly disclose a third neural network and a fourth neural network as claimed.
 	However, Silberman discloses the classification model includes one or more convolutional neural networks and the explaining model includes one or more convolutional neural networks (para 0012, 0046, and 0049).
 	Therefore, taking the combined disclosures of Waechter-Stehle and Silberman as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the classification model includes one or more convolutional neural networks and the explaining model includes one or more convolutional neural networks as taught by Silberman into the invention of Waechter-Stehle for the benefit of collecting and displaying of ultrasound images (Silberman: para 0003).
Regarding claim 11, this claim recites substantially the same limitations that are performed by claims 1, 7, and 8 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	 Regarding claim 16, the system of claim 11, Waechter-Stehle in the combination further disclose wherein determining each image quality parameter based on output from a separate image quality model comprises determining a second image quality parameter based on output from a speckle model (para 0084; a use case or anatomical model (e.g., a speckle model) of a plurality of use cases outputs speckle), each of the view-specific content model and the speckle model trained with expert-annotated ultrasound images (para 0013 and 0084; a user interface adapted to receive a user-specified identifier of a particular use case).
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.
Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claims 1, 7, 9, and 10 above, and it is rejected for the same reasons.
 	Regarding claim 21, the method of claim 10, Waechter-Stehle in the combination further disclose wherein the output from the contrast model comprises a contrast level and a noise level of the ultrasound image (para 0004, 0084 and 0086; a use case or anatomical model (e.g., contrast model) of a plurality of use cases outputs contrast/intensity) and the output from the image artifact model comprises an identification of any artifacts detected in the ultrasound image (para 0074 and 0084-0085; a use case or anatomical model (e.g., an image artifact model) of a plurality of use cases outputs noise).

Response to Arguments
Regarding claims 1 and 4-6, Applicant's arguments filed 12/22/2022 have been fully considered but they are not persuasive.
 	Regarding independent claim 1, Applicant argues that Waechter-Stehle does not disclose “(1) determining a plurality of image quality parameters of an ultrasound image acquired with the ultrasound system, (2) each image quality parameter determined based on output from a separate image quality model and (3) displaying a summary of the output from one or more of the image quality models on a display device” as claimed. Examiner respectfully disagrees. As stated in the Office Action above, Waechter-Stehle discloses the anatomical model is based on various machine 
 	Further, Waechter-Stehle discloses wherein the ultrasound system is configurable by a plurality of use cases in response to respective identifiers of said use cases, each use case being associated with a particular intracavity imaging procedure and comprising an anatomical model for said intracavity imaging procedure; and wherein the ROI identifier is configurable by the respective anatomical models of said use cases (para 0027 and 0069). A plurality of use cases is provided, each defining the anatomical intelligence to be imparted onto the ultrasound system, such as the anatomical model to be deployed by the ROI identifier as well as acceptable quality of the ultrasound imaging data in a particular imaging procedure (para 0091).
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “(1) determining a plurality of image quality parameters of an 
 	Therefore, the claimed “determining a plurality of image quality parameters of an ultrasound image acquired with the ultrasound system, each image quality parameter determined based on output from a separate image quality model and displaying a summary of the output from one or more of the image quality models on a display device” reads on the disclosure of Waechter-Stehle.

In view of the above arguments, the Examiner believes all rejections are proper and are maintained.  

Regarding claims 2 and 7-21, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAN D HUYNH/Primary Examiner, Art Unit 2665